Title: From Thomas Jefferson to Albert Gallatin, 18 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Dec. 18. 08.
                  
                  I return you the papers in the case of the schooners Natalie & Atalante, and think there should not be a moment lost in giving permission to the latter to depart. I think 2½ tons to every person not too much, nor would I object to the additional 5 barrels of flour & meat above the usual allowance, as some satisfaction for the injurious suspicions & search to which they have been subjected and from which they have come out with honor. it would not be amiss perhaps to add assurances to mr McCulloch, that there has not existed one moment’s belief even of remissness in him. the information recieved made enquiry a duty, while there was evidently abundant reason for suspending all presumption as to the fact. Affectionate salutns.
               